— Appeal by the defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered October 13, 1987, convicting him of rape in the first degree, sexual abuse in the first degree, and attempted coercion in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the trial court’s acceptance of his guilty plea is not preserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). In any event, there is no merit to the defendant’s claim that his guilty plea should be vacated because he did not admit to each element of the charged crimes (see, North Carolina v Alford, 400 US 25, 27; People v Serrano, 15 NY2d 304, 308-310).
We further find that the imposition of the 5-to-15-year sentence on the rape conviction was not excessive, and appellate modification is unwarranted (see, People v Kazepis, 101 AD2d 816).
Finally, the defendant’s claim that he was deprived of the effective assistance of counsel is without merit. Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.